UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-7864



JAMES LAMONT JOHNSON,

                                              Plaintiff - Appellant,

          versus


P.T. SHARP, Magistrate Judge; PAUL A. WEINMAN,
Assistant United States Attorney,

                                             Defendants - Appellees.



Appeal from the United States District       Court for the Middle
District of North Carolina, at Durham.        James A. Beaty, Jr.,
District Judge. (CA-03-810-1)


Submitted:   April 15, 2004                 Decided:   April 20, 2004


Before NIEMEYER and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


James Lamont Johnson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          James Lamont Johnson appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his 42 U.S.C. § 1983 (2000) complaint under 28 U.S.C.

§ 1915(e)(2)(B) (2000).   We have reviewed the record and find that

this appeal is frivolous.   Accordingly, we dismiss the appeal on

the reasoning of the district court.    See Johnson v. Sharp, No.

CA-03-810-1 (M.D.N.C. Nov. 3, 2003). We deny Johnson’s motions for

an injunction, for a restraining order, and to stay the case.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                         DISMISSED




                               - 2 -